Citation Nr: 0329122	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  00-23 249	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
status post total abdominal hysterectomy with bilateral 
salpingo-oophorectomy and history of endometriosis and 
appendectomy, currently evaluated as 50 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder claimed as secondary to the service-
connected gynecological disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran had active service from July 1984 to July 1990.

This case came initially before the Board of Veterans' 
Appeals (Board) on appeal from a November 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, D.C.  Subsequently, on November 
26, 1999, the veteran's claims file was transferred to the RO 
in Detroit, Michigan.  At present, the veteran's case is 
before the Board for appellate adjudication.

The Board notes that, in March 2000, the veteran requested a 
hearing before a hearing office, and thus, the hearing was 
scheduled for May 17, 2000.  However, the veteran canceled 
the scheduled hearing.  Subsequently, in October 2000, the 
veteran once again requested a hearing before a hearing 
officer, and thus, the hearing was scheduled for December 18, 
2000.  The December 2000 hearing was also canceled by the 
veteran, and rescheduled to January 10, 2001.  The January 
2001 was also canceled by the veteran.  As the record does 
not contain further indication that the veteran or her 
representative have requested that the hearing be 
rescheduled, the Board deems the veteran's request for an RO 
hearing withdrawn.  See 38 C.F.R. § 20.700-20.704 (2003).

Lastly, the Board finds that the record raises the issue of 
service connection for 
post-traumatic stress disorder secondary to in-service sexual 
trauma.  However, as the only issues currently before the 
Board are those set forth on the title page of this decision, 
this matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues 
addressed in this decision.

2.  The veteran is presently receiving the maximum schedular 
rating for the service-connected status post total abdominal 
hysterectomy with bilateral salpingo-oophorectomy and history 
of endometriosis and appendectomy.  She is also receiving 
special monthly compensation under 38 C.F.R. § 3.350 based on 
the loss of a creative organ.  There is no evidence of any 
unusual circumstances related to her gynecological 
disability.

3.  In a November 1997 rating decision, the veteran was 
originally denied service connection for a mental disorder 
claimed as secondary to her service-connected gynecological 
disability.  She was informed of this decision and of her 
appellate rights via a VA letter and attached VA form 4107 
(Notice of Procedural and Appellate Rights) dated that same 
month.  The veteran did not file a timely appeal with respect 
to this issue.  The November 1997 rating decision is final.

4.  The evidence associated with the claims file since the 
November 1997 rating decision is, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder as secondary to the service-connected 
gynecological disability.


CONCLUSIONS OF LAW

1.  The criteria for the award of a disability rating in 
excess of 50 percent for the service-connected status post 
total abdominal hysterectomy with bilateral salpingo-
oophorectomy and history of endometriosis and appendectomy 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 3.350, 4.41, 4.116, 
Diagnostic Code 7617 (2003).

2.  The unappealed November 1997 rating decision, which 
originally denied service connection for a psychiatric 
disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2003).

3.  The evidence received since the November 1997 rating 
decision which relates to the issue of service connection for 
a psychiatric disorder claimed as secondary to the service-
connected gynecological disability is new and material, and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a) (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issues addressed in this 
appeal.  On November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159), which modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to prove the claims on appeal 
via the November 1999 rating decision, the May 2000 statement 
of the case, the October 2002 supplemental statement of the 
case, and the March 2002 RO letter to the veteran.  
Furthermore, via the March 2002 RO letter and the October 
2002 supplemental statement of the case, the veteran was 
given specific information with respect to the VCAA and of 
the changes in the law and VA duties pursuant to the 
enactment of the VCAA.  The notification requirement has 
therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all known and available relevant medical records, including 
the service medical records, and all additional treatment 
records and examinations have been obtained and associated 
with the claims file, including her treatment records from 
the Washington, D.C., and Battle Creek VA Medical Centers, as 
well as records from various private health care providers.  
No additional records which need to be obtained have been 
identified by the veteran.  Furthermore, on three separate 
occasions the appellant was given the opportunity to present 
testimony at a hearing on appeal before a VA hearing officer 
at the RO; however, she canceled the scheduled hearings.  
Thus, the duty to assist requirement has been satisfied as 
well.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

Lastly, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  In this 
case, via the March 29, 2002 RO letter and the October 23, 
2002 supplemental statement of the case, the veteran was 
given specific information with respect to the VCAA and of 
the changes in the law and VA duties pursuant to the 
enactment of the VCAA.  As both of these documents are dated 
more than one year prior to the present Board decision, the 
VA has complied de facto with the statutory one-year period 
provided for the veteran's response to the VCAA notice.  


I.  Increased Disability Evaluation for the Service-Connected 
Hysterectomy.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2003).

In this case, in a March 1991 rating decision, the veteran 
was granted service connection for the residuals of status 
post laparotomy for endometriosis and pelvic pain, rated as 
10 percent disabling under Diagnostic Code 7622, effective 
July 28, 1990, the day following the veteran's discharge from 
service.  Subsequently, on May 7, 1997, the veteran underwent 
a total abdominal hysterectomy with bilateral salpingo-
oophorectomy and appendectomy. 

In a June 1997 rating decision, the veteran's disability was 
recharacterized as status post total abdominal hysterectomy 
with bilateral salpingo-oophorectomy and history of 
endometriosis and appendectomy.  The veteran's award was 
increased to a 100 percent rating from May 7, 1997 to August 
31, 1997, and to a 30 percent rating from September 1, 1997, 
under Diagnostic Code 7617.  Subsequently, in a November 1997 
rating decision, the veteran's award was increased to a 50 
percent rating effective September 1, 1997, and was granted 
entitlement to special monthly compensation under 38 C.F.R. § 
3.350 based on the loss of a creative organ effective the 
date of her surgery on May 7, 1997.

The Rating Schedule provides ratings for the complete removal 
of the uterus and both ovaries for 3 months after removal 
(100 percent), and thereafter (30 percent).  See 38 C.F.R. 
4.116, Code 7617.  Based upon the evidence of record, the 
Board finds that a rating in excess of 50 percent for the 
service-connected status post total abdominal hysterectomy 
with bilateral salpingo-oophorectomy and history of 
endometriosis and appendectomy is not warranted.  The record 
shows the veteran was awarded and is presently receiving the 
highest possible rating for the complete removal of the 
uterus and both ovaries.  Additionally, she has been granted 
entitlement to special monthly compensation under 38 C.F.R. § 
3.350 based on the loss of a creative organ effective May 7, 
1997, the date of her surgery.  Although she contends that 
she is entitled to an increased rating in excess of 50 
percent, there simply is no basis for a higher or separate 
schedular rating from the date of her separation from service 
to the present.  Hence, the veteran's claim for a disability 
rating in excess of 50 percent for the service-connected 
status post total abdominal hysterectomy with bilateral 
salpingo-oophorectomy and history of endometriosis and 
appendectomy must be denied.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.350, 4.41, 
4.116, Diagnostic Code 7617 (2003).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised 
by the appellant as required by the Court's holding in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2003) is warranted.  In the instant case, 
however, the evidence does not show that the veteran's 
gynecological disability alone causes marked interference 
with employment (i.e., beyond that contemplated in the 
currently assigned evaluation) or the need for frequent 
periods of hospitalization, or has otherwise rendered 
impracticable the application of the regular schedular 
standards.  

Specifically, the Board finds that the medical evidence of 
record simply does not show that the veteran's disability, 
per se, is productive of marked interference with employment.  
In this respect, the law is clear that only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on these issues.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  To the extent that the 
claimant may experience functional impairment due to the 
service-connected gynecological disability, the Board finds 
that such impairment is contemplated in the currently 
assigned rating. 

With respect to the disability at issue, the Board has not 
found the disability under consideration to be of such 
severity as to warrant the assignment of a higher rating on a 
schedular basis.  Likewise then, referral for consideration 
for an extra-schedular evaluation is not warranted here.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


II.  Whether New and Material Evidence has been Received to 
Reopen the Claim of Service Connection for a Psychiatric 
Disorder.

As discussed above, in August 2001, VA issued regulations to 
implement the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments, which apply only to claims 
governed by Part 3 of the Code of Federal Regulations, were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which was made effective August 29, 2001.  
While the VCAA and the regulations implementing the VCAA 
provide in some circumstances for VA to obtain an additional 
medical examination or opinion, special provisions apply to 
claims to reopen finally adjudicated claims filed after 
November 9, 2000 allowing such development only if new and 
material evidence is presented or secured, given that the 
claim was previously denied.  

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's request to reopen the previously denied claim of 
service connection for a psychiatric disorder claimed as 
secondary to the service-connected gynecological disability 
was received prior to that date (per a statement submitted in 
July 1999), those regulatory provisions do not apply.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of whether new 
and material evidence has been received to reopen the claim 
of service connection for a psychiatric disorder claimed as 
secondary to the service-connected gynecological disability.  
The RO has complied with the notice and duty to assist 
provisions of the VCAA as discussed above.

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this regard, in a 
November 1997 rating decision, the veteran was originally 
denied service connection for a psychiatric disorder claimed 
as secondary to her service-connected gynecological 
disability.  She was informed of this decision and of her 
appellate rights via a VA letter and attached VA form 4107 
(Notice of Procedural and Appellate Rights) dated that same 
month.  The veteran did not file a timely appeal with respect 
to this issue, and thus, the November 1997 rating decision is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2003).   

As noted above, a claim based on the same factual basis may 
not be considered.  See 38 C.F.R. § 20.1103 (2003).  The 
exception to this rule is 38 U.S.C.A. § 5108 (West 2002), 
which states, in part, that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001, separately defines "new" as 
not previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.156(a)).  In 
this case, the Board notes that the provisions of 38 C.F.R. § 
3.156(a), the version prior to the regulatory change, are 
applicable in the veteran's case as the claim was filed prior 
to August 29, 2001.

As previously indicated, in a November 1997 rating decision, 
the RO denied the veteran's claim seeking entitlement to 
service connection for a psychiatric disorder claimed as 
secondary to her service-connected gynecological disability.  
It was noted at that time that the veteran did not suffer 
from a chronic acquired psychiatric disorder which was 
related to her service-connected gynecological disability.  
The relevant evidence received since the November 1997 rating 
decision tends to indicate that the veteran currently suffers 
from a psychiatric disorder/symptoms related to her 
hysterectomy.

Specifically, the record includes a July 1997 and March 2001 
VA mental examination reports, records from the Washington 
D.C. and Battle Creek VA Medical Centers dated from 1999 to 
2001, and records from the Sparrow Hospital dated from 1991 
to 1997.  These records describe at length the treatment that 
the veteran has received over time for various psychiatric 
disorders, including but not limited to alcohol abuse, 
dysthymic disorder, substance induced mood disorder and major 
depression with psychotic features.

The Board also notes that a May 2000 statement from a 
psychologist from the Battle Creek VA Medical Center (VAMC) 
indicates that the veteran is service-connected for 
hysterectomy which continues to impact her on a daily basis.  
The veteran reportedly felt great sadness, had become 
suicidal, and had had difficulty maintaining significant 
intimate relationships due to her inability to bear children.

Upon a review of the evidence, the Board finds that the 
evidence received after the November 1997 rating decision is 
new evidence which is not redundant or cumulative of other 
evidence previously considered.  As well, the Board finds 
that the new evidence is material to the issue under 
consideration.  Specifically, the evidence tends to indicate 
that the veteran currently suffers from a psychiatric 
disorder/symptoms related to her hysterectomy.  This 
additional evidence supports the veteran's contention that 
she is entitled to service connection.  Therefore, the Board 
finds that the additional evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

Based on the foregoing, the Board finds that the recently 
submitted evidence warrants a reopening of the veteran's 
claim in that such evidence was not previously submitted to 
agency decisionmakers, bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered to fairly decide the merits of the claim.  
Accordingly, the appellant's claim of service connection for 
a psychiatric disorder claimed as secondary to the service-
connected gynecological disability is reopened, and the 
appeal is granted, to that extent only.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  However, 
the evidence presented thus far does not warrant a grant of 
service connection, and in light of the VCAA of 2000, further 
development of the case is necessary prior to final 
adjudication.  As such, the claim is remanded for additional 
development, as described below.  


ORDER

An increased disability evaluation in excess of 50 percent 
for status post total abdominal hysterectomy with bilateral 
salpingo-oophorectomy and history of endometriosis and 
appendectomy is denied.

New and material evidence having been submitted, the claim of 
service connection for a psychiatric disorder claimed as 
secondary to the service-connected gynecological disability 
is reopened; the appeal is granted to this extent only.




REMAND

Having reopened the appellant's claim of service connection 
for a psychiatric disorder claimed as secondary to the 
service-connected gynecological disability, the Board now 
turns to the merits of the claim.

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the claimant and his/her representative of any 
information and evidence necessary to substantiate the claim 
for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 5103 
(West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)).  Further, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim, although the ultimate 
responsibility for furnishing evidence rests with the 
claimant.  See 38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 
46,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c)).  In the present case, the Board finds 
that the VA's redefined duties to notify and assist a 
claimant, as set forth in the VCAA, have not been fulfilled 
regarding the issue of service connection for a psychiatric 
disorder claimed as secondary to the service-connected 
gynecological disability.  For the below described reasons, 
the case is remanded to the RO for additional development. 

As noted above a May 2000 statement from a psychologist from 
the Battle Creek VAMC indicates that the veteran is service-
connected for hysterectomy which continues to impact her on a 
daily basis.  The veteran reportedly felt great sadness, had 
become suicidal, and had had difficulty maintaining 
significant intimate relationships due to her inability to 
bear children.

In this respect, the Board notes that it appears the veteran 
has not been given the benefit of a VA examination containing 
a medical opinion regarding the etiology of the claimed 
psychiatric disorder.  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Accordingly, in order to afford the veteran 
due process of law, the veteran should be scheduled to 
undergo a VA examination, which should include a medical 
opinion as to the likely etiology of the claimed psychiatric 
disorder.

Therefore, in light of the foregoing, this case is REMANDED 
to the RO for the following development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)), as well as the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issue of entitlement to service 
connection for a psychiatric disorder 
claimed as secondary to the service-
connected gynecological disability.

2.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated her for the 
claimed psychiatric disorder since her 
discharge from service to the present.  
Provide the veteran with release forms 
and ask that a copy be signed and 
returned for each health care provider 
identified and whose treatment records 
are not already contained within the 
claims file.  When the veteran responds, 
obtain records from each health care 
provider she identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
the claim will be continued without these 
records unless she is able to submit 
them.  Allow an appropriate period of 
time within which to respond.  
Furthermore, the veteran should be 
specifically informed as to what portion 
of evidence she is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the veteran in substantiating 
her claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.

3.  The RO should request that the 
veteran provide information as to the 
dates of any treatment for the claimed 
psychiatric disorder at any VA medical 
facility since her discharge from service 
to the present.  All identified treatment 
records from any reported VA medical 
facility, including the Washington D.C. 
and the Battle Creek VA Medical Centers, 
not already contained within the claims 
file should be obtained and associated 
with the claims file.  If the search for 
the above records has negative results, 
the claims file must be properly 
documented with information obtained from 
the VA facility(ies).  Furthermore, the 
veteran should be specifically informed 
as to what portion of the evidence she is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating her claim.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  After the development described above 
has been completed, make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded the a VA 
psychiatric examination to evaluate the 
nature, severity, and etiology of the 
claimed psychological disorder.  If no 
such disorder is found by the examiner, 
the examiner should so indicate.  The RO 
must make the claims file available to 
the examiner.  The claims folder must be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  All necessary tests and 
studies should be conducted in order to 
render a diagnosis of the claimed 
psychiatric disorder.  The examiner 
should review all of the veteran's 
medical records and history, including 
the May 2000 statement from the Battle 
Creek VA Medical Center which seems to 
indicate that she currently suffers from 
a psychiatric disorder/symptoms related 
to her hysterectomy.  Following an 
examination of the veteran and a review 
of her medical records and history, the 
VA specialist should render an opinion as 
to whether it is at least as likely as 
not that the currently claimed 
psychiatric disorder is related to the 
service-connected hysterectomy, became 
manifest during active service or to a 
compensable degree within a one year 
period of her discharge from active 
service, or is otherwise related to her 
active service.  Lastly, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the claimed psychiatric disorder is 
related to any post-service event(s) or 
diseases, including alcohol/substance 
abuse.  If the etiology of the claimed 
psychiatric disorder is attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  It 
is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
psychiatric disorder.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above, the 
veteran's claim of entitlement to service 
connection for a psychiatric disorder 
claimed as secondary to the service-
connected gynecological disability should 
be readjudicated.  If the determination 
remains unfavorable to the veteran, she 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran is free to submit any additional evidence she 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until she is 
notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



